CHINA MEDICINE CORPORATION
Guangri Tower, Suite 702 No 9 Siyounan Road, 1st Street, Yuexiu District |
Guangzhou, Guangdong Province | 510600 | China
 
April 30, 2010
 
Fred Waikuen Cheung


 
Re:           EMPLOYMENT AGREEMENT
 
Dear Fred:
 
On behalf of China Medicine Corporation, a Nevada corporation (the “Company”), I
am pleased to offer you the position of Chief Financial Officer (“CFO”) to the
Company for a period of four years, or as agreed upon by you and the
Company.  Your employment by the Company shall be governed by the following
terms and conditions (this “Agreement”):
 
1.           Duties and Scope of Employment.
 
(a)           Position.  For the term of your employment under this Agreement
(your “Employment”), the Company agrees to employ you as a financial
consultant.  You will report to the Company’s CEO or to such other person as the
Company subsequently may determine.  You will be working out of the Company’s
office in Guangzhou, China.  You will perform the duties and have the
responsibilities and authority customarily performed and held by an employee in
your position or as otherwise may be assigned or delegated to you by the
Company’s Board of Directors and CEO, including but not limited to the
following:
 
(i)           Strategy
 
(1)           Partner with the CEO on all operational and strategic issues as
they arise; provide strategic recommendations to the president based on
financial analysis and projections, cost identification and allocation, and
revenue/expense analysis.
 
(2)           Participate in the ongoing strategic planning process as an
integral member of the senior management team.
 
(ii)           Financial Management
 
(1)           Review and approve preparation and finalization of monthly,
quarterly and annual financial reporting materials.
 
(2)           Oversee budgeting, financial forecasting, and cash flow for
administration, existing programs, and proposed new sites.
 
(3)           Manage full-time financial and accounting staff, including hiring
and retaining additional staff as needed in the future.
 
(4)           Coordinate all audit activities.
 
FORM
 
 

--------------------------------------------------------------------------------

 

(iii)           Administrative Leadership and Management
 
(1)           Serve as a business partner to the CEO on the organization’s
financial, budgeting, and administrative processes—including HR, payroll, and
benefits functions—with an eye to continuously developing and improving systems.
 
(2)           Lead technical staff to design an IT plan for the future, and
implement it successfully to meet IT needs (hardware and software) as the
organization grows.  Review all formal finance-, HR-, and IT-related procedures,
processes, and administration, recommending improvements to the systems in place
and managing the systems going forward, including the implementation of a
Western-styled ERP system.
 
(3)           Manage the organization’s physical infrastructure, physical plant,
and system maintenance (phone system, security, cleaning, supplies, etc.), with
assistance from office managers.
 
(b)           Obligations to the Company.  During your Employment, you shall
devote your full business efforts and time to the Company.  During your
Employment, without the prior written approval of the Company’s Chief Executive
Officer, you shall not render services in any capacity to any other person or
entity and shall not act as a sole proprietor or partner of any other person or
entity or own more than five percent of the stock of any other
corporation.  Notwithstanding the foregoing, you may serve on corporate, civic
or charitable boards or committees, deliver lectures, fulfill speaking
engagements, teach at educational institutions, or manage personal investments
without such advance written consent, provided that such activities do not
individually or in the aggregate interfere with the performance of your duties
under this Agreement.  You shall comply with the Company’s policies and rules,
as they may be in effect from time to time during your Employment.
 
(c)           No Conflicting Obligations.  You represent and warrant to the
Company that you are under no obligations or commitments, whether contractual or
otherwise, that are inconsistent with your obligations under this Agreement.  In
connection with your Employment, you shall not use or disclose any trade secrets
or other proprietary information or intellectual property in which you or any
other person has any right, title or interest and your Employment will not
infringe or violate the rights of any other person.  You represent and warrant
to the Company that you have returned all property and confidential information
belonging to any prior employer.
 
(d)           Term.    The effective date of this Agreement shall be April 30,
2010 (the “Effective Date”).  Subject to the provisions for termination as
provided herein, the term of this Agreement shall be the period beginning April
30, 2010 and ending April 30, 2014, or may be extended as agreed to by you and
the Company.
 
2.           Cash and Incentive Compensation.
 
(a)          Salary.  As compensation for your services, you shall be paid an
initial base annual salary at a gross rate of US$120,000.  The portion of such
annual salary equal to RMB180,000 shall be payable by Guangzhou Konzern Medicine
Co., Ltd. (“Konzern”), and the remainder by China Medicine Corporation.  The
annual compensation specified in this subsection (a), together with any
modifications in such compensation that the Company may make from time to time,
is referred to in this Agreement as “Base Salary.”  The Board or any
Compensation Committee of the Board shall review your Base Salary at least
annually.  Effective as of the date of any change to your Base Salary, the Base
Salary as so changed shall be considered the new Base Salary for all purposes of
this Agreement.
 
FORM

 
-2-

--------------------------------------------------------------------------------

 

(b)          Incentive Bonuses.  If you and the Company extend your assignment
beyond 1-year, you will be eligible to be considered for an annual incentive
bonus each calendar year, beginning in the second year, during the term of your
employment under this Agreement based upon the achievement of certain objective
or subjective criteria established by the Company’s Board of Directors (the
“Board”) or any Compensation Committee of the Board.  The determinations of the
Board with respect to such bonus shall be final and binding.  You shall not earn
an incentive bonus unless you are employed by the Company on the date when such
bonus is payable.
 
(c)          Stock.  Subject to the approval of the Board, the Company shall
issue to you one hundred twenty thousand (120,000) shares of the Company's
common stock (the “Stock”) in your four service years, subject to the terms set
forth below.
 
(i)           Issuance of Stock.  Upon vesting, the Company shall cause the
shares certificates of Stock to be issued in your name by the every
anniversary.  The Stock shall be held in the custody of the Company or its
designee for your account.  The Stock shall be subject to and shall bear
appropriate legends with respect to the restrictions described herein.
 
(ii)           Vesting.  Your interest in the Stock shall vest (a) as to
one-fourth of such Stock (30,000 shares) at 12:01 a.m. on the date after the
first anniversary of the date of Confirmation, (b) as to an additional
one-fourth (30,000 shares) at 12:01 a.m. on the date after the second
anniversary of the date of Confirmation, (c) as to an additional one-fourth
(30,000 shares) at 12:01 a.m. on the date after the third anniversary of the
date of Confirmation, and (d) as to the final one-fourth (30,000 shares) at
12:01 a.m. on the date after the fourth anniversary of the date of Confirmation,
so as to be 100% vested at 12:01 a.m. on the date after the fourth anniversary
of the date of Confirmation, conditioned upon your continued employment with the
Company as of each vesting date.
 
(iii)          Restrictions.
 
(1)           You may not sell, transfer, assign, pledge or otherwise encumber
or dispose of any portion of the Stock or rights granted hereunder until such
portion of the Stock becomes vested in accordance with Section 2(d)(ii)of this
Agreement.  The period of time between the Effective Date and the date all Stock
becomes vested is referred to herein as the “Period.”
 
FORM

 
-3-

--------------------------------------------------------------------------------

 

(2)           If your employment with the Company is terminated for any reason
which does not give rise to 100% vesting of the Restricted Stock, as provided in
Section 2(c)(ii) above, you shall forfeit the balance of the Stock subject to
the provisions of this Agreement which have not vested at the time of your
termination of employment, and transfer ownership back to the Company, provided
that if your employment is not terminated for resignation or for cause, you will
be entitled to a pro-rata portion, based upon time of employment, of the stock
that is not yet vested.
 
3.           Vacation/PTO and Employee Benefits.  During your Employment, you
shall be eligible to accrue up to 15 days of paid vacation / paid time off,
pro-rated for the remainder of this calendar year, in accordance with the
Company’s vacation / paid time off policy, as it may be amended from time to
time.  During your Employment, you shall be eligible to participate in the
employee benefit plans maintained by the Company and generally available to
similarly situated employees of the Company, subject in each case to the
generally applicable terms and conditions of the plan in question and to the
determinations of any person or committee administering such plan.
 
4.           Business Expenses.  The Company will reimburse you for your
necessary and reasonable business expenses incurred in connection with your
duties hereunder upon presentation of an itemized account and appropriate
supporting documentation, all in accordance with the Company’s generally
applicable policies.
 
5.           Termination.
 
(a)           Employment at Will.  Your Employment shall be “at will,” meaning
that either you or the Company shall be entitled to terminate your Employment at
any time and for any reason, with or without Cause.  Any contrary
representations that may have been made to you shall be superseded by this
Agreement.  This Agreement shall constitute the full and complete agreement
between you and the Company on the “at-will” nature of your Employment, which
may only be changed in an express written agreement signed by you and a duly
authorized officer of the Company.
 
(b)           Rights Upon Termination.  Except as expressly provided in
Section 6, upon the termination of your Employment, you shall only be entitled
to the compensation and benefits earned and the reimbursements described in this
Agreement for the period preceding the effective date of the termination.
 
6.           Termination Benefits.
 
(a)           General Release.  Any other provision of this Agreement
notwithstanding, subsections (b) shall not apply unless and until (i) you have
executed (and do not revoke) a full and complete general release of all claims
in a form provided by the Company without alteration and (ii) you have returned
all Company property.
 
(b)           Severance Pay.  If, during the term of this Agreement, the Company
terminates your Employment for any reason other than Cause, death or Permanent
Disability, then, in addition to the amounts payable in accordance with
Section 5(b), the Company shall pay you severance pay at a rate equal to your
Base Salary in effect at the time of termination of your Employment for a period
of 3 month(s) following the termination of your Employment (the “Continuation
Period”).  
 
FORM

 
-4-

--------------------------------------------------------------------------------

 

(c)          Definition of “Cause”  For all purposes under this Agreement,
“Cause” shall mean:
 
(i)           any breach by you of this Agreement, the Confidential Information
and Invention Assignment Agreement between you and the Company, or any other
written agreement between you and the Company, if such breach causes material
harm to the Company;
 
(ii)          any failure by you to comply with the Company’s written policies
or rules, as they may be in effect from time to time during your Employment, if
such failure causes material harm to the Company;
 
(iii)         your repeated failure to follow reasonable and lawful instructions
from the Company or the Chief Executive Officer of the Company and your failure
to cure such condition after receiving 20 days advance written notice;
 
(iv)        commission, conviction of, or a plea of “guilty” or “no contest” to,
a felony under the laws of any jurisdiction by you;
 
(v)         your misappropriation of funds or property of the Company;
 
(vi)        neglect of your duties; or
 
(vii)       any gross or willful misconduct by you.
 
(d)          Definition of “Permanent Disability.”  For all purposes under this
Agreement, “Permanent Disability” shall mean your inability to perform the
essential functions of your position with or without reasonable accommodation
for a period of 90 consecutive days because of your physical or mental
impairment.
 
7.           Pre-Employment Conditions.
 
(a)          Confidentiality Agreement.  Your acceptance of this offer and
commencement of employment with the Company is contingent upon the execution,
and delivery to an officer of the Company, of the Company’s Confidential
Information and Invention Assignment Agreement, a copy of which is enclosed for
your review and execution (the “Confidentiality Agreement”), prior to or on your
Start Date.
 
(b)          Right to Work.  You will be required to provide to the Company
documentary evidence of your identity and eligibility for employment in the
People’s Republic of China.  Such documentation must be provided to us within
three (3) business days of your Start Date, or our employment relationship with
you may be terminated.
 
(c)          Verification of Information.  This offer of employment is also
contingent upon the successful verification of the information you provided to
the Company during your application process, as well as a general background
check performed by the Company to confirm your suitability for employment.  By
accepting this offer of employment, you warrant that all information provided by
you is true and correct to the best of your knowledge, you agree to execute any
and all documentation necessary for the Company to conduct a background check
and you expressly release the Company from any claim or cause of action arising
out of the Company’s verification of such information.
 
FORM

 
-5-

--------------------------------------------------------------------------------

 

8.           Successors.
 
(a)           Company’s Successors.  This Agreement shall be binding upon any
successor (whether direct or indirect and whether by purchase, lease, merger,
consolidation, liquidation or otherwise) to all or substantially all of the
Company’s business and/or assets.  For all purposes under this Agreement, the
term “Company” shall include any successor to the Company’s business or assets
that become bound by this Agreement.
 
(b)           Your Successors.  This Agreement and all of your rights hereunder
shall inure to the benefit of, and be enforceable by, your personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.
 
9.           Miscellaneous Provisions.
 
(a)           Indemnification.  The Company shall indemnify you to the maximum
extent permitted by applicable law and the Company’s Bylaws with respect to your
service and you shall also be covered under a directors and officers liability
insurance policy paid for by the Company to the extent that the Company
maintains such a liability insurance policy now or in the future.
 
(b)           Notice.  Notices and all other communications contemplated by this
Agreement shall be in writing and shall be deemed to have been duly given when
personally delivered or when mailed by registered or certified mail.  In your
case, mailed notices shall be addressed to you at the home address that you most
recently communicated to the Company in writing.  In the case of the Company,
mailed notices shall be addressed to its corporate headquarters, and all notices
shall be directed to the attention of its Secretary.
 
(c)           Modifications and Waivers.  No provision of this Agreement shall
be modified, waived or discharged unless the modification, waiver or discharge
is agreed to in writing and signed by you and by an authorized officer of the
Company (other than you).  No waiver by either party of any breach of, or of
compliance with, any condition or provision of this Agreement by the other party
shall be considered a waiver of any other condition or provision or of the same
condition or provision at another time.
 
(d)           Whole Agreement.  No other agreements, representations or
understandings (whether oral or written and whether express or implied) which
are not expressly set forth in this Agreement have been made or entered into by
either party with respect to the subject matter hereof.  This Agreement and the
Confidentiality Agreement contain the entire understanding of the parties with
respect to the subject matter hereof.
 
(e)           Withholding Taxes.  All payments made under this Agreement shall
be subject to reduction to reflect taxes or other charges required to be
withheld by laws in Hong Kong except the compensation paid by Konzern.
 
FORM

 
-6-

--------------------------------------------------------------------------------

 

(f)           Choice of Law and Severability.  This Agreement shall be
interpreted in accordance with the laws of Hong Kong without giving effect to
provisions governing the choice of law.  If any provision of this Agreement
becomes or is deemed invalid, illegal or unenforceable in any applicable
jurisdiction by reason of the scope, extent or duration of its coverage, then
such provision shall be deemed amended to the minimum extent necessary to
conform to applicable law so as to be valid and enforceable or, if such
provision cannot be so amended without materially altering the intention of the
parties, then such provision shall be stricken and the remainder of this
Agreement shall continue in full force and effect.  If any provision of this
Agreement is rendered illegal by any present or future statute, law, ordinance
or regulation (collectively, the “Law”) then that provision shall be curtailed
or limited only to the minimum extent necessary to bring the provision into
compliance with the Law.  All the other terms and provisions of this Agreement
shall continue in full force and effect without impairment or limitation.
 
(g)           No Assignment.  This Agreement and all of your rights and
obligations hereunder are personal to you and may not be transferred or assigned
by you at any time.  The Company may assign its rights under this Agreement to
any entity that assumes the Company’s obligations hereunder in connection with
any sale or transfer of all or a substantial portion of the Company’s assets to
such entity.
 
(h)           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
[Signature Page Follows]
 
FORM

 
-7-

--------------------------------------------------------------------------------

 

We are all delighted to be able to extend you this offer and look forward to
working with you.  To indicate your acceptance of the Company’s offer, please
sign and date this letter in the space provided below and return it to me, along
with a signed and dated original copy of the Confidentiality Agreement, on or
before February 22, 2010.  The Company requests that you begin work in this new
position on or before April 30, 2010  Please indicate the date (either on or
before the aforementioned date) on which you expect to begin work in the space
provided below (the “Start Date”).
 
Very truly yours,
 
CHINA MEDICINE CORPORATION
   
By:
/s/ Senshan Yang
 
(Signature)
 
Name: Senshan Yang
Title: Chief Executive Officer



ACCEPTED AND AGREED:
     
FRED WAIKUEN CHEUNG
     
/s/ Fred Cheung
 
(Signature)
         
Date
     
Anticipated Start Date: _________________
 



Attachment A:  Confidential Information and Invention Assignment Agreement
 
FORM

 
-8-

--------------------------------------------------------------------------------

 

ATTACHMENT A
 
CONFIDENTIAL INFORMATION AND
INVENTION ASSIGNMENT AGREEMENT
 
(See Attached)
FORM

 

--------------------------------------------------------------------------------

 

CHINA MEDICINE CORPORATION
 
CONFIDENTIAL INFORMATION AND
INVENTION ASSIGNMENT AGREEMENT
 
Employee Name:_Fred Waikuen Cheung
 
Effective Date: April 30, 2010
 
As a condition of my becoming employed (or my employment being continued) by
China Medicine Corporation, a Nevada corporation, or any of its current or
future subsidiaries, affiliates, successors or assigns (collectively, the
“Company”), and in consideration of my employment with the Company and my
receipt of the compensation now and hereafter paid to me by the Company, I agree
to the following:
 
1.           Relationship.  This Agreement will apply to my employment
relationship with the Company.  If that relationship ends and the Company,
within a year thereafter, either reemploys me or engages me as a consultant, I
agree that this Agreement will also apply to such later employment or consulting
relationship, unless the Company and I otherwise agree in writing.  Any such
employment or consulting relationship between the Company and me, whether
commenced prior to, upon or after the date of this Agreement, is referred to
herein as the “Relationship.”
 
2.           Duties.  I will perform for the Company such duties as may be
designated by the Company from time to time or that are otherwise within the
scope of the Relationship and not contrary to instructions from the
Company.  During the Relationship, I will devote my entire best business efforts
to the interests of the Company and will not engage in other employment or in
any activities detrimental to the best interests of the Company without the
prior written consent of the Company.
 
3.           Confidential Information.
 
(a)           Protection of Information.  I understand that during the
Relationship, the Company intends to provide me with information, including
Confidential Information (as defined below), without which I would not be able
to perform my duties to the Company.  I agree, at all times during the term of
the Relationship and thereafter, to hold in strictest confidence, and not to
use, except for the benefit of the Company to the extent necessary to perform my
obligations to the Company under the Relationship, and not to disclose to any
person, firm, corporation or other entity, without written authorization from
the Company in each instance, any Confidential Information that I obtain, access
or create during the term of the Relationship, whether or not during working
hours, until such Confidential Information becomes publicly and widely known and
made generally available through no wrongful act of mine or of others who were
under confidentiality obligations as to the item or items involved.  I further
agree not to make copies of such Confidential Information except as authorized
by the Company.
 
 
-10-

--------------------------------------------------------------------------------

 

(b)           Confidential Information.  I understand that “Confidential
Information” means information and physical material not generally known or
available outside the Company and information and physical material entrusted to
the Company in confidence by third parties.  Confidential Information includes,
without limitation:  (i) Company Inventions (as defined below); (ii) technical
data, trade secrets, know-how, research, product or service ideas or plans,
software codes and designs, developments, inventions, laboratory notebooks,
processes, formulas, techniques, biological materials, mask works, engineering
designs and drawings, hardware configuration information, lists of, or
information relating to, employees and consultants of the Company (including,
but not limited to, the names, contact information, jobs, compensation, and
expertise of such employees and consultants), lists of, or information relating
to, suppliers and customers (including, but not limited to, customers of the
Company on whom I called or with whom I became acquainted during the
Relationship), price lists, pricing methodologies, cost data, market share data,
marketing plans, licenses, contract information, business plans, financial
forecasts, historical financial data, budgets or other business information
disclosed to me by the Company either directly or indirectly, whether in
writing, electronically, orally, or by observation.
 
(c)           Third Party Information.  My agreements in this Section 3 are
intended to be for the benefit of the Company and any third party that has
entrusted information or physical material to the Company in confidence.
 
(d)           Other Rights.  This Agreement is intended to supplement, and not
to supersede, any rights the Company may have in law or equity with respect to
the protection of trade secrets or confidential or proprietary information.
 
4.           Ownership of Inventions.
 
(a)           Inventions Retained and Licensed.  I have attached hereto, as
Exhibit A, a complete list describing with particularity all Inventions (as
defined below) that, as of the Effective Date, belong solely to me or belong to
me jointly with others, and that relate in any way to any of the Company’s
actual or proposed businesses, products, services, or research and development,
and which are not assigned to the Company hereunder; or, if no such list is
attached, I represent that there are no such Inventions at the time of signing
this Agreement.
 
(b)           Use or Incorporation of Inventions.  If in the course of the
Relationship, I use or incorporate into a product, process or machine any
Invention not covered by Section 4(d) of this Agreement in which I have an
interest, I will promptly so inform the Company.  Whether or not I give such
notice, I hereby irrevocably grant to the Company a nonexclusive, fully paid-up,
royalty-free, assumable, perpetual, worldwide license, with right to transfer
and to sublicense, to practice and exploit such Invention and to make, have
made, copy, modify, make derivative works of, use, sell, import, and otherwise
distribute such Invention under all applicable intellectual property laws
without restriction of any kind.
 
(c)           Inventions.  I understand that “Inventions” means discoveries,
developments, concepts, designs, ideas, know how, improvements, inventions,
trade secrets and/or original works of authorship, whether or not patentable,
copyrightable or otherwise legally protectable.  I understand this includes, but
is not limited to, any new product, machine, article of manufacture, biological
material, method, procedure, process, technique, use, equipment, device,
apparatus, system, compound, formulation, composition of matter, design or
configuration of any kind, or any improvement thereon.  I understand that
“Company Inventions” means any and all Inventions that I may solely or jointly
author, discover, develop, conceive, or reduce to practice during the period of
the Relationship, except as otherwise provided in Section 4(g) below.
 
 
-11-

--------------------------------------------------------------------------------

 

(d)           Assignment of Company Inventions.  I agree that I will promptly
make full written disclosure to the Company, will hold in trust for the sole
right and benefit of the Company, and hereby assign to the Company, or its
designee, all my right, title and interest throughout the world in and to any
and all Company Inventions and all patent, copyright, trademark, trade secret
and other intellectual property rights therein.  I further acknowledge that all
Company Inventions that are made by me (solely or jointly with others) within
the scope of and during the period of the Relationship are “works made for hire”
(to the greatest extent permitted by applicable law) and are compensated by my
salary.  I hereby waive and irrevocably quitclaim to the Company or its designee
any and all claims, of any nature whatsoever, that I now have or may hereafter
have for infringement of any and all Company Inventions.
 
(e)           Maintenance of Records.  I agree to keep and maintain adequate and
current written records of all Company Inventions made or conceived by me
(solely or jointly with others) during the term of the Relationship.  The
records may be in the form of notes, sketches, drawings, flow charts, electronic
data or recordings, laboratory notebooks, or any other format.  The records will
be available to and remain the sole property of the Company at all times.  I
agree not to remove such records from the Company’s place of business except as
expressly permitted by Company policy which may, from time to time, be revised
at the sole election of the Company for the purpose of furthering the Company’s
business.  I agree to deliver all such records (including any copies thereof) to
the Company at the time of termination of the Relationship as provided for in
Sections 5 and 6.
 
(f)           Patent and Copyright Rights.  I agree to assist the Company, or
its designee, at its expense, in every proper way to secure the Company’s, or
its designee’s, rights in the Company Inventions and any copyrights, patents,
trademarks, mask work rights, moral rights, or other intellectual property
rights relating thereto in any and all countries, including the disclosure to
the Company or its designee of all pertinent information and data with respect
thereto, the execution of all applications, specifications, oaths, assignments,
recordations, and all other instruments which the Company or its designee shall
deem necessary in order to apply for, obtain, maintain and transfer such rights,
or if not transferable, waive such rights, and in order to assign and convey to
the Company or its designee, and any successors, assigns and nominees the sole
and exclusive right, title and interest in and to such Company Inventions, and
any copyrights, patents, mask work rights or other intellectual property rights
relating thereto.  I further agree that my obligation to execute or cause to be
executed, when it is in my power to do so, any such instrument or papers shall
continue during and at all times after the end of the Relationship and until the
expiration of the last such intellectual property right to expire in any country
of the world.  I hereby irrevocably designate and appoint the Company and its
duly authorized officers and agents as my agent and attorney-in-fact, to act for
and in my behalf and stead to execute and file any such instruments and papers
and to do all other lawfully permitted acts to further the application for,
prosecution, issuance, maintenance or transfer of letters patent, copyright,
mask work and other registrations related to such Company Inventions.  This
power of attorney is coupled with an interest and shall not be affected by my
subsequent incapacity.
 
 
-12-

--------------------------------------------------------------------------------

 

(g)           Exception to Assignments.  I understand that the Company
Inventions will not include, and the provisions of this Agreement requiring
assignment of inventions to the Company do not apply to, any invention which
qualifies fully for exclusion under the provisions of applicable state law, if
any,  In order to assist in the determination of which inventions qualify for
such exclusion, I will advise the Company promptly in writing, during and after
the term of the Relationship, of all Inventions solely or jointly conceived or
developed or reduced to practice by me during the period of the Relationship.
 
5.           Company Property; Returning Company Documents.  I acknowledge and
agree that I have no expectation of privacy with respect to the Company’s
telecommunications, networking or information processing systems (including,
without limitation, files, e-mail messages, and voice messages) and that my
activity and any files or messages on or using any of those systems may be
monitored at any time without notice.  I further agree that any property
situated on the Company’s premises and owned by the Company, including disks and
other storage media, filing cabinets or other work areas, is subject to
inspection by Company personnel at any time with or without notice.  I agree
that, at the time of termination of the Relationship, I will deliver to the
Company (and will not keep in my possession, recreate or deliver to anyone else)
any and all devices, records, data, notes, reports, proposals, lists,
correspondence, specifications, drawings, blueprints, sketches, laboratory
notebooks, materials, flow charts, equipment, other documents or property, or
reproductions of any of the aforementioned items developed by me pursuant to the
Relationship or otherwise belonging to the Company, its successors or assigns.
 
6.           Termination Certification.  In the event of the termination of the
Relationship, I agree to sign and deliver the “Termination Certification”
attached hereto as Exhibit B; however, my failure to sign and deliver the
Termination Certification shall in no way diminish my continuing obligations
under this Agreement.
 
7.           Notice to Third Parties.  I agree that during the periods of time
during which I am restricted in taking certain actions by the terms of this
Agreement (the “Restriction Period”), I shall inform any entity or person with
whom I may seek to enter into a business relationship (whether as an owner,
employee, independent contractor, or otherwise) of my contractual obligations
under this Agreement.  I also understand and agree that the Company may, with or
without prior notice to me and during or after the term of the Relationship,
notify third parties of my agreements and obligations under this Agreement.  I
further agree that, upon written request by the Company, I will respond to the
Company in writing regarding the status of my employment or proposed employment
with any party during the Restriction Period.
 
8.           Solicitation of Employees, Consultants and Other Parties.  As
described above, I acknowledge and agree that the Company's Confidential
Information includes information relating to the Company's employees,
consultants, customers and others, and that I will not use or disclose
such Confidential Information except as authorized by the Company.  I further
agree as follows:
 
(a)           Employees, Consultants. I agree that during the term of the
Relationship, and for a period of twelve (12) months immediately following the
termination of the Relationship for any reason, whether with or without cause, I
shall not either directly or indirectly solicit, induce, recruit or encourage
any of the Company’s employees or consultants to terminate their relationship
with the Company, or attempt to solicit, induce, recruit, encourage or take away
employees or consultants of the Company, either for myself or for any other
person or entity.
 
 
-13-

--------------------------------------------------------------------------------

 

(b)           Other Parties. I agree that during the term of the Relationship,
and for a period of twelve (12) months immediately following the termination of
the Relationship for any reason, whether with or without cause, I shall not use
any Confidential Information of the Company to negatively influence any of the
Company’s clients or customers from purchasing Company products or services or
to solicit or influence or attempt to influence any client, customer or other
person either directly or indirectly, to direct any purchase of products and/or
services to any person, firm, corporation, institution or other entity in
competition with the business of the Company.
 
9.           At-Will Relationship.  I understand and acknowledge that, except as
may be otherwise explicitly provided in a separate written agreement between the
Company and me, my Relationship with the Company is and shall continue to be
at-will, as defined under applicable law, meaning that either I or the Company
may terminate the Relationship at any time for any reason or no reason, without
further obligation or liability, other than those provisions of this Agreement
that explicitly survive the termination of the Relationship.
 
10.           Representations and Covenants.
 
(a)           Facilitation of Agreement.  I agree to execute promptly, both
during and after the end of the Relationship, any proper oath, and to verify any
proper document, required to carry out the terms of this Agreement, upon the
Company’s written request to do so.
 
(b)           No Conflicts.  I represent that my performance of all the terms of
this Agreement does not and will not breach any agreement I have entered into,
or will enter into, with any third party, including without limitation any
agreement to keep in confidence proprietary information or materials acquired by
me in confidence or in trust prior to or during the Relationship.  I will not
disclose to the Company or use any inventions, confidential or non-public
proprietary information or material belonging to any previous client, employer
or any other party.  I will not induce the Company to use any inventions,
confidential or non-public proprietary information, or material belonging to any
previous client, employer or any other party.  I acknowledge and agree that I
have listed on Exhibit A all agreements (e.g., non-competition agreements,
non-solicitation of customers agreements, non-solicitation of employees
agreements, confidentiality agreements, inventions agreements, etc.), if any,
with a current or former client, employer, or any other person or entity, that
may restrict my ability to accept employment with the Company or my ability to
recruit or engage customers or service providers on behalf of the Company, or
otherwise relate to or restrict my ability to perform my duties for the Company
or any obligation I may have to the Company.  I agree not to enter into any
written or oral agreement that conflicts with the provisions of this Agreement.
 
(c)           Voluntary Execution.  I certify and acknowledge that I have
carefully read all of the provisions of this Agreement, that I understand and
have voluntarily accepted such provisions, and that I will fully and faithfully
comply with such provisions.
 
 
-14-

--------------------------------------------------------------------------------

 

11.           General Provisions.
 
(a)           Governing Law.  The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of Hong Kong,
without giving effect to the principles of conflict of laws.
 
(b)           Entire Agreement.  This Agreement sets forth the entire agreement
and understanding between the Company and me relating to its subject matter and
merges all prior discussions between us.  No amendment to this Agreement will be
effective unless in writing signed by both parties to this Agreement.  The
Company shall not be deemed hereby to have waived any rights or remedies it may
have in law or equity, nor to have given any authorizations or waived any of its
rights under this Agreement, unless, and only to the extent, it does so by a
specific writing signed by a duly authorized officer of the Company, it being
understood that, even if I am an officer of the Company, I will not have
authority to give any such authorizations or waivers for the Company under this
Agreement without specific approval by the Board of Directors.  Any subsequent
change or changes in my duties, obligations, rights or compensation will not
affect the validity or scope of this Agreement.
 
(c)           Severability.  If one or more of the provisions in this Agreement
are deemed void or unenforceable to any extent in any context, such provisions
shall nevertheless be enforced to the fullest extent allowed by law in that and
other contexts, and the validity and force of the remainder of this Agreement
shall not be affected.  The Company and I have attempted to limit my right to
use, maintain and disclose the Company’s Confidential Information, and to limit
my right to solicit employees and customers only to the extent necessary to
protect the Company from unfair competition.  Should a court of competent
jurisdiction determine that the scope of the covenants contained in Section 8
exceeds the maximum restrictiveness such court deems reasonable and enforceable,
the parties intend that the court should reform, modify and enforce the
provision to such narrower scope as it determines to be reasonable and
enforceable under the circumstances existing at that time.
 
(d)           Successors and Assigns.  This Agreement will be binding upon my
heirs, executors, administrators and other legal representatives, and my
successors and assigns, and will be for the benefit of the Company, its
successors, and its assigns.
 
(e)           Remedies.  I acknowledge and agree that violation of this
Agreement by me may cause the Company irreparable harm, and therefore agree that
the Company will be entitled to seek extraordinary relief in court, including,
but not limited to, temporary restraining orders, preliminary injunctions and
permanent injunctions without the necessity of posting a bond or other security
(or, where such a bond or security is required, I agree that a $1,000 bond will
be adequate), in addition to and without prejudice to any other rights or
remedies that the Company may have for a breach of this Agreement.
 
(f)           Advice of Counsel.  I ACKNOWLEDGE THAT, IN EXECUTING THIS
AGREEMENT, I HAVE HAD THE OPPORTUNITY TO SEEK THE ADVICE OF INDEPENDENT LEGAL
COUNSEL, AND I HAVE READ AND UNDERSTOOD ALL OF THE TERMS AND PROVISIONS OF THIS
AGREEMENT.  THIS AGREEMENT SHALL NOT BE CONSTRUED AGAINST ANY PARTY BY REASON OF
THE DRAFTING OR PREPARATION HEREOF.
 
[Signature Page Follows]

 
-15-

--------------------------------------------------------------------------------

 

The parties have executed this Agreement on the respective dates set forth
below, to be effective as of the Effective Date first above written.
 
THE COMPANY:
 
CHINA MEDICINE CORPORATION
 
By:
   
(Signature)
   
Name: Senshan Yang (杨森山) _______________
Title: Chief Executive Officer ________________
 
Address:
____________________
__________  ______
United States
Fax: ________________
 
Date:
   
EMPLOYEE:
 
FRED WAIKUEN CHEUNG
(PRINT NAME)
   
(Signature)
 
Address:
____________________
____________________
Fax:  ________________
 
Date:
 

 
 
-16-

--------------------------------------------------------------------------------

 

EXHIBIT A
 
LIST OF PRIOR INVENTIONS
AND ORIGINAL WORKS OF AUTHORSHIP
EXCLUDED UNDER SECTION 4(a)
 
Title
 
Date
 
Identifying Number
or Brief Description
         

 


___ No inventions, improvements, or original works of authorship
 
___ Additional sheets attached
 
Signature of Employee:_________________________________________
 
Print Name of Employee:________________________________________
 
Date:_______________________________________________________
 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
 
TERMINATION CERTIFICATION
 
This is to certify that I do not have in my possession, nor have I failed to
return, any devices, records, data, notes, reports, proposals, lists,
correspondence, specifications, drawings, blueprints, sketches, laboratory
notebooks, flow charts, materials, equipment, other documents or property, or
copies or reproductions of any aforementioned items belonging to China Medicine
Corporation, a Nevada corporation, its subsidiaries, affiliates, successors or
assigns (collectively, the “Company”).
 
I further certify that I have complied with all the terms of the Company’s
Confidential Information and Invention Assignment Agreement signed by me,
including the reporting of any Inventions (as defined therein), conceived or
made by me (solely or jointly with others) covered by that agreement, and I
acknowledge my continuing obligations under that agreement.
 
I further agree that, in compliance with the Confidential Information and
Invention Assignment Agreement, I will preserve as confidential all trade
secrets, confidential knowledge, data or other proprietary information relating
to products, processes, know-how, designs, formulas, developmental or
experimental work, computer programs, data bases, other original works of
authorship, customer lists, business plans, financial information or other
subject matter pertaining to any business of the Company or any of its
employees, clients, consultants or licensees.
 
I further agree that for twelve (12) months from the date of this Certification,
I shall not either directly or indirectly solicit, induce, recruit or encourage
any of the Company’s employees or consultants to terminate their relationship
with the Company, or attempt to solicit, induce, recruit, encourage or take away
employees or consultants of the Company, either for myself or for any other
person or entity.
 
Further, I agree that for twelve (12) months from the date of this
Certification, I shall not use any Confidential Information of the Company to
negatively influence any of the Company’s clients or customers from purchasing
Company products or services or to solicit or influence or attempt to influence
any client, customer or other person either directly or indirectly, to direct
any purchase of products and/or services to any person, firm, corporation,
institution or other entity in competition with the business of the Company.
 
Date: _____________________________
EMPLOYEE:
         
(Print Employee’s Name)
         
(Signature)

 
 

--------------------------------------------------------------------------------

 